Citation Nr: 0531289	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  01-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder. 

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right shoulder 
disorder. 

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral ankle 
disorder. 

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a stomach disorder. 

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a colon disorder. 

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for chronic nosebleeds.

7.  Entitlement to an increased rating for labile 
hypertension, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1959 to May 
1960, and from January 1962 to March 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2000 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A hearing was held at the RO before 
the undersigned Veterans Law Judge in June 2005.  

The Board notes that the veteran has raised several new 
claims.  During his hearing, he indicated a desire to pursue 
a claim for service connection for an eye disorder secondary 
to his service-connected hypertension.  He also raised a 
claim for compensation for Hepatitis C pursuant to 
38 U.S.C.A. § 1151.  Those claims are not ready for appellate 
review, and must be referred to the RO for adjudication.  In 
addition, the Board notes that in his substantive appeal form 
of March 2001 the veteran raised claims for service 
connection for a stomach disorder, a colon disorder and 
hemorrhoids based on a theory that such disorders are 
secondary to his service-connected hypertension.  Such claims 
for secondary service connection due to hypertension have not 
been adjudicated previously by either the Board or the RO.  
They are distinct claims from the claims for such disorders 
which were denied by the Board in June 1996.  In fact, 
service connection for hypertension was not even in effect at 
the time of the prior denial of service connection for a 
stomach disorder, a colon disorder and hemorrhoids, as it was 
not granted until a rating decision of September 1996.  
Therefore, the secondary service connection claims are not 
subject to the new and material evidence requirement and must 
be adjudicated by the RO on a de novo basis.  See Harder v. 
Brown, 5 Vet. App. 183 (1993).  Accordingly, the Board refers 
the claims for service connection secondary to hypertension 
to the RO as well.  

The issue of entitlement to a higher rating for hypertension 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's claims for service connection for an 
acquired psychiatric disorder, a right shoulder disorder, a 
bilateral ankle disorder, a stomach disorder, a colon 
disorder, and chronic nosebleeds were previously denied by 
the Board in June 1996 on the basis that the disorders were 
not shown to be chronic during service and there was an 
absence of competent evidence linking an existing current 
disorder with the veteran's active service.  

2.  The evidence received subsequent to the June 1996 Board 
decision is cumulative and redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for an acquired psychiatric disorder, 
a right shoulder disorder, a bilateral ankle disorder, a 
stomach disorder, a colon disorder, and chronic nosebleeds.




CONCLUSIONS OF LAW

1.  The Board decision of June 1996 that denied entitlement 
to service connection for an acquired psychiatric disorder, a 
right shoulder disorder, a bilateral ankle disorder, a 
stomach disorder, a colon disorder, and chronic is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for an acquired psychiatric disorder, a right 
shoulder disorder, a bilateral ankle disorder, a stomach 
disorder, a colon disorder, and chronic nosebleeds.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law redefines the obligations of 
the VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  
The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the United States Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports the claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to reopen 
and substantiate his claims.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statement of the case (SSOC) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The SOC and SSOC 
included summaries of the evidence which had been obtained 
and considered.  The SOC and SSOC also included the 
requirements which must be met to reopen a claim for service 
connection.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The communications, such as a letter from the 
RO dated in September 2003 provided the veteran with a 
specific explanation of the type of evidence necessary to 
reopen and substantiate his claims, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
from the RO in September 2003 specifically advised that the 
RO needed additional things from the veteran, and that it was 
the veteran's responsibility to make sure that the RO 
received all requested records that were not in the 
possession of a Federal Department or agency.  Therefore, the 
Board finds that the letter as a whole complied with the 
fourth element.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board notes that in Mayfield, the Court held, citing 
Pelegrini II, that a VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  A 
VCAA notice was not provided to the appellant before the RO 
decision regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the appellant had to claim prejudice with specificity.  In 
the present case, the Board finds that there was no prejudice 
to the appellant.  The Court in Mayfield noted that there 
could be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letter and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  The RO obtained 
all relevant evidence identified by the veteran.  The record 
includes his service medical records.  Although the veteran 
has referred to additional post service treatment records and 
Social Security Records, there is no basis for concluding 
that any such records would contain a medical opinion linking 
any current disorder to service.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the issues on appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The appellant contends that the RO committed error in 
refusing to reopen and grant his claims for service 
connection for an acquired psychiatric disorder, a right 
shoulder disorder, a bilateral ankle disorder, a stomach 
disorder, a colon disorder, and chronic nosebleeds.

The appellant's claim for service connection for such 
disorders was previously denied by the Board in June 1996.  
The Board notes that the previously considered evidence 
included the veteran's service medical records, numerous post 
service medical treatment records, and the reports of several 
VA examinations.  In the June 1996 decision, the Board noted 
that the service medical records did not include any 
diagnoses of an acquired psychiatric disorder, a left ankle 
disorder, a stomach disorder, or a colon disorder.  The Board 
further noted that while some of the service medical records 
included complaints pertaining to the right ankle, right 
shoulder, and nasal bleeding, no chronic disorder was shown 
in service and there was an absence of competent evidence 
linking a current disorder to active duty.  The Board further 
noted that the veteran had testified during a hearing held 
before the RO in February 1994 as to his belief that the 
claimed disorders were related to service.  However, the 
Board found that such a determination involved medical 
knowledge and expertise which the veteran did not possess.  
Accordingly, the Board denied the claims.     

The June 1996 Board decision is final based upon the evidence 
then of record. 38 U.S.C.A. § 7104.  The veteran has 
requested that his claim for service connection for the same 
disabilities be reopened.  As was noted above, a final rating 
or Board decision may not be reopened and allowed, and a 
claim based on the same factual basis may not be considered. 
38 U.S.C.A. §§ 7104, 7105(c).  However, under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the June 1996 decision that was the 
last final adjudication that disallowed the veteran's claims.

Under the previous version of 38 C.F.R. § 3.156(a), "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998). 

An amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  66 Fed. Reg. 
45620-45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  Therefore, this new version does not apply to 
the claims as the veteran's request to reopen the claims was 
received and adjudicated by the RO before that date.  

The additional evidence which has been presented includes 
testimony given by the veteran which is to the effect that he 
developed the claimed disabilities in service, or that they 
are otherwise related to an incident of service.  The Board 
notes that such testimony is cumulative and redundant as it 
essentially duplicates the previously considered evidence.  
In this regard, the veteran's contentions and the claimed 
history were previously expressed during the RO hearing held 
in February 1994.  They are not new, as the appellant had 
asserted such at the time of the previous decision.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  For these 
reasons, the testimony, does not serve as a predicate to 
reopen a previously disallowed claim under the facts of this 
case.  Moreover, lay persons are not competent to give a 
medical opinion as to diagnosis or causation.  Therefore, the 
testimony is not new and material evidence, and is 
insufficient to reopen the claim. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

The veteran has presented additional medical treatment 
records.  The report of a VA medical history given by the 
veteran in July 1997 reflects that his past medical history 
included having broken both ankles in approximately 1974 or 
1975, and of having a bad right shoulder which was also 
injured around 1974 or 1975.  The Board notes that medical 
records suggesting that current disabiities are due to post 
service injuries cannot provide a basis for reopening a 
service connection claim.

The Board has noted that an X-ray report from the Port Huron 
Hospital dated in July 1994 reflects that the veteran's right 
shoulder X-ray was interpreted as showing a slight 
irregularity along the lateral superior aspect of the end of 
the scapula which can be related to old injury.  However, the 
report did not address whether this was due to an injury 
during service (as opposed to a post service injury), nor was 
there any explanation of the basis for such a conclusion.  
Similarly, the report of a general medical examination 
conducted by the VA in January 1997 reflects that the 
diagnoses were (1) hypertension, completely controlled by 
medication; (2) hemorrhoids; (3) colonic polyps by history, 
none found at this time; (4) gastritis; (5) duodenitis; (6) 
partially frozen right shoulder, secondary to old injury; (7) 
pain in the right ankle, no abnormality found at this time; 
(8) no evidence of obstructive pulmonary disease; (9) 
hyperlipidemia.  Although the sixth diagnosis indicates that 
the right shoulder problems are due to an injury, the Board 
again notes that there is no explanation of that basis for 
such an opinion.  A bare conclusory opinion without an 
explanation of the basis for the opinion is not adequate to 
support the claim.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).

The Board further notes that the report of a medical 
examination conducted by the VA in January 1997 reflects that 
the conclusion was that the veteran had no diagnoses on Axis 
I, and had likely alcohol dependency.  It was further noted 
that he had an antisocial personality disorder.  The Board 
notes that such a report showing that there is no current 
disability for which compensation may be paid weighs against 
the claim for service connection for an acquired psychiatric 
disorder, and therefore could not be considered to be new and 
material evidence.  The Court has held that evidence 
unfavorable to the veteran's case may not "trigger a 
reopening" of the claim. Villalobos v. Principi, 3 Vet. App. 
450, 452 (1992).

In summary, the evidence added to the record since the prior 
Board decision is cumulative and redundant, and does not bear 
directly and substantially on the question of whether the 
veteran incurred the claimed disorders as a result of 
service.  It is not so significant that it must be considered 
to fairly decide the claims.  What is still lacking is 
competent and supported medical opinion relating the current 
disabilities to service.  As such, the additional evidence is 
not "new" and "material," as defined in 38 C.F.R. § 3.156(a), 
and the veteran's claims for service connection are not 
reopened.


ORDER

1.  New and material evidence has not been presented to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  The request to reopen the claim is 
denied.

2.  New and material evidence has not been presented to 
reopen the claim for service connection for a right shoulder 
disorder.  The request to reopen the claim is denied.

3.  New and material evidence has not been presented to 
reopen the claim for service connection for a bilateral ankle 
disorder.  The request to reopen the claim is denied. 

4.  New and material evidence has not been presented to 
reopen the claim for service connection for a stomach 
disorder.  The request to reopen the claim is denied. 

5.  New and material evidence has not been presented to 
reopen the claim for service connection for a colon disorder.  
The request to reopen the claim is denied. 

6.  New and material evidence has not been presented to 
reopen the claim for service connection for chronic 
nosebleeds.  The request to reopen the claim is denied.


REMAND

The Board notes that the most recent disability evaluation 
examination pertaining to hypertension was conducted in March 
1999.  Significantly, that examination is too old to allow 
the Board to properly judge the current severity of the 
disorder.  The VCAA requires that the VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  For this reason, the Board concludes 
that another VA hypertension examination is required.

The Board further notes that the most recent medical 
treatment records pertaining to hypertension which are 
contained in the claims file are dated in 2001.  However, the 
testimony given by the veteran during his hearing held in 
June 2005 reflects that he receives ongoing medical treatment 
at VA medical facilities in Detroit and Saginaw Michigan.   
Significantly, however, the records from those VA facilities 
have not been obtained recently.  Under the new act, the VA 
has an obligation to secure such records unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all recent 
medical records which are not already 
contained in the claims file, including 
those from the VA medical facilities in 
Detroit and Saginaw, Michigan.

2.  The veteran should be afforded a VA 
hypertension examination to determine the 
current severity of the service-connected 
hypertension.  All required tests and 
studies should be accomplished.  The 
claims folder should be made available to 
and reviewed by the examiner before the 
examination.

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


